Order entered May 30, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00907-CR
                                      No. 05-13-00908-CR

                           BRANDON SCOTT COPPOCK, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                       Trial Court Cause Nos. F05-24282-L, F12-27931-L

                                           ORDER
        The Court REINSTATES the appeals.

        On March 24, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On May 28, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

March 24, 2014 order requiring findings.

        We GRANT appellant’s May 28, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE